NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2360-17T3

LISA MERMELSTEIN,

          Plaintiff-Appellant,

v.

HARBORSIDE UNIT A URBAN
RENEWAL, LLC, IRONSTATE
DEVELOPMENT, LLC, and AJD
CONSTRUCTION CO.,

          Defendants-Respondents,

and

CANDLEWOOD JC, UR c/o K.
FAHEY-THOMPSON,

     Defendant.
_______________________________

                    Submitted December 4, 2018 – Decided December 11, 2018

                    Before Judges Fisher and Suter.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. L-1474-16.
             Brandon J. Broderick, LLC, attorneys for appellant
             (Alan K. Albert, on the brief).

             Wilson, Elser, Moskowitz Edelman & Dicker, LLP,
             attorneys for respondents (Maxwell L. Billek and
             Michael P. Chipko, of counsel; Michael P. Chipko, on
             the brief).

PER CURIAM

      In April 2014, while in Jersey City strolling from one business to another,

plaintiff walked passed defendants' commercial property; she stepped off the

curb, onto the street, and fell. She commenced this suit, claiming defendants'

negligent maintenance of their property triggered the fall.          Defendants

successfully moved for summary judgment, and plaintiff now appeals.

      We find no merit in the argument that the judge mistakenly granted

summary judgment. An occupier of commercial property owes a duty to users

of abutting sidewalks, Stewart v. 104 Wallace St., Inc., 87 N.J. 146, 159 (1981),

but that duty extends no farther. Plaintiff testified at her deposition that she

stepped "off the curb" and "out into the street" when she "went down." There is

no genuine factual dispute that her fall was not caused by nor occurred on the

abutting sidewalk. Defendants owed plaintiff no duty regarding the condition

of the street.

      Affirmed.


                                                                         A-2360-17T3
                                       2